no&iu-og


 Dated:           •3-/.VJ5                               Trenton     Le     Troy   Jackson
                                                         TDC No. # )3315^0
                                                        McConnell          Unit
                                                        3 001   S.   Emily Dr.
                                                        Beevi l i e ,      Texas   78102


Mr.     Abel       Acosta,    Clerk
Court of Criminal              Appeal
P.     O.       Box 12308,    Captil       Station
Austin,           Texas    78711


Res     JACKSON,          Trenton Le Troy
        CCA       No.   WR-70, 616-05
        Trial       Court    Case    No.    98189-B
        (Delay Writ letter)

Dear        Mr.    Acosta,    Clerk:


            On     October 23,       2013,    this Court of Criminal Appeal
issue an order (Opinion) requesting that the District Judge
of the 185th Judicial District Court to make findings of
fact        and    conclusion       of law as    to:

            whether the performance of applicant's. trial counsel
            was deficient for note retaining a medical expert and.
            If so, whether counsel 's deficient performance prejud
            iced applicantf

            whether applicant has shown he Is actually Innocent
            of the offense/         and

            whether these claim are barred by article 11.07,                             Section
            4, of the Code of Criminal               Procedure or meet ah exception
            that allows      for    their consideration.

            The trial court shall also make any other findings
of fact           and conclusion of law that             it    deems relevant and
appropriate to the disposition of Applicant's claims for
habeas          corpus.

            This opinion was issued on October 23,                       "2013" two years
ago.        I   understand to gain more           time,       the court must enter
an order extending the statutory time limits a practice
condemned in.             McCree v.    Hampton,        824 S.W. 2d.    578    (Tex.
Cr.    App.       1992).     However,        that case sets out a method whereby
the trial court can either on motion of the State or its
own initiative, gain more time to i'nvestigajf^^Jj^ alj^egations
raised within a writ application.                                    '      ""

                                               -1-
                                                                           FEB 17 2015
        By copy of this letter, T am forwarded a                copy of the
same    to all the persons listed below.

        Thank you for             your    time and consideration in   this
matter.




Sincerely,


 1/UUnJby^Jiil^ [p**-                       pv^

TRENTON       Le     TROY    JACKSON


files
cc:    Presiding Judge
       185th       District       Court
       1201       Franklin,       Rm.    17136
       Houston,          Texas    77002

       Mr.    Chris       Daniel
       District          Clerk
       Harris County             District    Clerk
       P.    O.    Box    4651
       Houston,          Texas    77210-4651


       District          Attorney
       600    Criminal       Justice       Center
       1201       Franklin       St.
       Houston,          Texas    77002
                IN THE COURT OF CRIMINAL APPEALS
                                            OF TEXAS

                                           NO. WR-70,616-05



                     EX PARTE TRENTON LETROY JACKSON, Applicant

                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 981891-B IN THE 185TH DISTRICT COURT
                                      FROM HARRIS COUNTY


         Per curiam.


                                               ORDER


         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
 clerk ofthe trial court transmitted to this Court this application for awrit ofhabeas corpus. Exparte
 Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted ofmurder and
sentenced to life imprisonment. The conviction was affirmed on direct appeal. Jackson v. State, No.
14-04-00377-CR (Tex. App.—Houston [14th Dist] Oct. 6, 2005).
        Applicant was convicted ofintentionally causing a head injury to his daughter that caused
her death. He claims that he is actually innocent, arid he also contends that his trial counsel rendered
ineffective assistance when he foiled to retain a medical expert to testify at trial. With his writ
application, Applicant attaches statements from two physicians who indicate that they have reviewed
                                                                                                     -3-

 court shall also make any other findings of fact and conclusions of law that it deems relevant and
 appropriate to the disposition ofApplicant's claim for habeas corpus relief.
        This application will be held inabeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. Asupplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings offact and conclusions oflaw, shall
be forwarded to this Court within 120 days ofthe date ofthis order. Any extensions oftime shall
be obtained from this Court.




Filed: October 23, 2013
Do not publish